DETAILED ACTION

Response to Amendment
The amendment filed 08/18/2021 has been entered.  Claims 1-14 remain pending in the application.  The Applicant amended claims 1-14.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the attorney of record, David R. Jaglowski on 10/13/2021.

The claims have been amended as follow:
Claim 1:  A pulp molding production line comprising at least one molding machine, a pulp molding robot and at least one press, wherein the molding machine, the pulp molding robot and the press are sequentially arranged, characterized in that:
	a transfer device is installed on the pulp molding robot, wherein the transfer device acquires a wet pulp product molded by the molding machine and transfers the wet pulp product to the press, and wherein the transfer device acquires a molded pulp product molded by the press and transfers and releases the molded pulp product from the press,
	the transfer device comprises a wet pulp transfer mold provided with a sealed gas chamber therein, wherein a front portion of the wet pulp transfer mold is provided with at least one recessed matching chamber configured to fit over an exterior of the wet pulp product and the recessed matching chamber is recessed toward the sealed gas chamber, and the recessed matching chamber includes several interfacing apertures connecting the recessed matching chamber with the sealed gas chamber that are respectively formed on an inner wall of and a bottom of the recessed matching chamber, with 
	the transfer device further comprises a moving rack oriented parallel to the wet pulp transfer mold and disposed behind and connected to a back portion of the wet pulp transfer mold through a guide mechanism, with a driver connected between the back portion of the wet pulp transfer mold and the moving rack to drive the moving rack to move relative to the wet pulp transfer mold, and with several evenly spaced vacuum chucks provided on a side of the moving rack opposite from the wet pulp transfer mold to acquire the molded pulp product from the press, wherein the vacuum chucks and the sealed gas chamber are respectively connected to a vacuumizing system, whereby the transfer device may both transfer the wet pulp product from the front portion of the wet pulp transfer mold to the press and transfer the molded pulp product from the press to the vacuum chucks on the side of the moving rack opposite from the wet pulp transfer mold without repositioning the transfer device.

Claim 12:  The pulp molding production line according to claim 11, characterized in that the fixed frame comprises a rectangular frame and is fixed vertically, a strip hole I is formed in a central region of the top end of the fixed frame, a strip hole II is formed in a central region of the bottom end of the fixed frame, the telescopic rod of the cylinder I runs through the strip hole I and a top end of a cylinder body of the cylinder I is sleeved with a fixed board, wherein the fixed board is arranged on a top surface of the hole opening of the strip hole I, several bolts I run through the fixed board, the bolts I are in threaded connection with threaded holes at the top end of the fixed frame, and a bottom end of the cylinder I runs through the strip hole II.

Claim 13:  A pulp molding product processing method for a pulp molding production line, the method comprising:
molding, wherein a molding machine performs molding processing on pulp to make a wet pulp product;
	transferring, wherein (i) a transfer device installed on a pulp molding robot comprises:
         a wet pulp transfer mold provided with a sealed gas chamber therein, wherein a front portion of the wet pulp transfer mold is provided with at least one recessed matching chamber  exterior of the wet pulp product and the recessed matching chamber is recessed toward the sealed gas chamber, the recessed matching chamber including several interfacing apertures connecting the recessed matching chamber with the sealed gas chamber that are respectively formed on an inner wall of and a bottom of the recessed matching chamber, with the interfacing apertures formed on the inner wall of the recessed matching chamber evenly distributed to form at least one circle, and with the interfacing apertures formed on the bottom of the recessed matching chamber evenly distributed to form at least one circle; and
     a moving rack oriented parallel to the wet pulp transfer mold and disposed behind and connected to a back portion of the wet pulp transfer mold through a guide mechanism, with a driver connected between the back portion of the wet pulp transfer mold and the moving rack to drive the moving rack to move relative to the wet pulp transfer mold, and with several evenly spaced vacuum chucks provided on a side of the moving rack opposite from the wet pulp transfer mold to acquire the molded pulp product from the press, wherein the vacuum chucks and the sealed gas chamber are respectively connected to a vacuumizing system; and
(ii) the pulp molding robot drives the wet pulp transfer mold to approach the wet pulp product, and the wet pulp product is sucked via vacuum through the several interfacing apertures of the recessed matching chamber and transferred away from the molding machine; and
pressing, wherein (i) a press comprises:
    a lower mold and an upper mold, with the lower mold disposed underneath the upper mold;
    an auxiliary rack driven by a lifting drive mechanism to fit over the wet pulp transfer mold of the transfer device; and 
(ii) the auxiliary rack forces the wet pulp product sucked via vacuum by the wet pulp transfer mold to transfer to the lower mold, either the lower mold moves upward to approach the upper mold or the upper mold moves downward to approach the lower mold for clamping the wet pulp product, and then pressing the wet pulp product to obtain a pulp product, wherein before the lower mold moves upward to approach the upper mold or the upper mold moves downward to approach the lower mold for the clamping and without repositioning the transfer device outside of the press, the driver drives the moving rack to move vertically upward relative to the wet pulp transfer mold and forces the vacuum chucks to suck a previously pressed molded pulp product via vacuum, and then the transfer device withdraws from the press.

Claim 14:  A pulp molding product processing method for a pulp molding production line, the method comprising:
	molding, wherein a molding machine performs molding processing on pulp to make a wet pulp product;
transferring, wherein (i) a transfer device installed on a pulp molding robot comprises:
           a wet pulp transfer mold provided with a sealed gas chamber therein, wherein a front portion of the wet pulp transfer mold is provided with at least one recessed matching chamber configured to fit over an exterior of the wet pulp product and the recessed matching chamber is recessed toward the sealed gas chamber, the recessed matching chamber including several interfacing apertures connecting the recessed matching chamber with the sealed gas chamber that are respectively formed on an inner wall of and a bottom of the recessed matching chamber, with the interfacing apertures formed on the inner wall of the recessed matching chamber evenly distributed to form at least one circle, and with the interfacing apertures formed on the bottom of the recessed matching chamber evenly distributed to form at least one circle;
       a moving rack oriented parallel to the wet pulp transfer mold and connected to a back portion of the wet pulp transfer mold through a guide mechanism, with a driver connected between the back portion of the wet pulp transfer mold and the moving rack, wherein the driver drives the moving rack to move relative to the wet pulp transfer mold, and with several evenly spaced vacuum chucks provided on the moving rack on a side opposite from the wet pulp transfer mold to acquire the molded pulp product from the press, wherein the vacuum chucks and the sealed gas chamber are respectively connected to a vacuumizing system; and
(ii) the pulp molding robot drives the wet pulp transfer mold to approach the wet pulp product, and the wet pulp product is sucked via vacuum through the several interfacing apertures of the recessed matching chamber and transferred away from the molding machine; and
	pressing, wherein (i) a press comprises:
          a lower mold and an upper mold, with the lower mold disposed underneath the upper mold;

(ii) the auxiliary rack forces the wet pulp product sucked via vacuum by the wet pulp transfer mold to transfer to the upper mold, either the lower mold moves upward to approach the upper mold or the upper mold moves downward to approach the lower mold for clamping the wet pulp product, and then pressing the wet pulp product to obtain a pulp product, wherein before the lower mold moves upward to approach the upper mold or the upper mold moves downward to approach the lower mold for the clamping and without repositioning the transfer device outside of the press, the driver drives the moving rack to move vertically downward relative to the wet pulp transfer mold and forces the vacuum chucks to suck a previously pressed molded pulp product via vacuum, and then the transfer device withdraws from the press.

Allowable Subject Matter
Claims 1-14 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed, because the prior art does not disclose or suggest:  A pulp molding production line as claimed comprising at least one molding machine, a pulp molding robot, at least one press, and a transfer device for transferring a pulp molded product from the molding machine to the press wherein the molding machine, the pulp molding robot, the press, and the transfer device are sequentially arranged, characterized in that:
whereby the transfer device may both transfer the wet pulp product from the front portion of the wet pulp transfer mold to the press and transfer the molded pulp product from the press to the vacuum chucks on the side of the moving rack opposite from the wet pulp transfer mold without repositioning the transfer device.
Claims 2-12 are dependent directly/indirectly on claim 1 and therefore, they are allowed.

Claim 13 is allowed, because the prior art does not disclose or suggest:  A pulp molding product processing method for a pulp molding production line as claimed comprising at least one molding machine, a pulp molding robot, at least one press, and a transfer device for transferring a pulp molded and without repositioning the transfer device outside of the press.
Claim 14 is allowed, because the prior art does not disclose or suggest:  A pulp molding product processing method for a pulp molding production line as claimed comprising at least one molding machine, a pulp molding robot, at least one press, and a transfer device for transferring a pulp molded product from the molding machine to the press wherein the molding machine, the pulp molding robot, the press, and the transfer device are sequentially arranged, the method comprising:  wherein before the lower mold moves upward to approach the upper mold or the upper mold moves downward to approach the lower mold for the clamping and without repositioning the transfer device outside of the press.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's amendment to claims 1, 13, and 14 has overcome the rejection under 35 USC 103 previously set forth in the Non-Final office action of 02/18/2021.
The closest prior art to independent claim 1 was Bao-lin ZHAO, et al. CN 208072083 U (ZHAO) in view of Tianbo ZHENG; et al., US 20150292154 A1 (ZHENG).
Regarding claims 1, 13, and 14, ZHAO discloses a sequence of hand-offs from molding mechanism 4 to transfer mechanism 3, transfer mechanism 3 to 1st lower template mechanism 7/71, 1st lower template mechanism 7/71 to 1st upper template mechanism 6/61, 1st upper template mechanism 6/61 to second lower template mechanism 7/71, etc. accomplished by horizontally translating one set of transfer mechanism 3 and upper templates/mechanisms 6/61 back and forth relative to another set of ZHENG discloses a post-pressing margin trimming machine which does not interact with any portion of a mold, whether it be a mold of a pulp molding machine or a mold of a press.  Furthermore, the cited portion of Zheng, to the extent that the product transfer mechanism interacts with a positioning block B1- 1.2, serves only to horizontally transfer post-pressing paper products across a lower mechanism, i.e., from a take-up position to a positioning block and from the positioning block to a completion position.
However, ZHAO or ZHENG alone or in combination fails to disclose a transfer device installed on the pulp molding robot, wherein the transfer device acquires a wet pulp product molded by the molding machine and transfers the wet pulp product to the press, and in which the transfer device acquires a molded pulp product molded by the press and transfers and releases the molded pulp product from the press whereby the transfer device may both transfer the wet pulp product from the front portion of the wet pulp transfer mold to the press and transfer the molded pulp product from the press to the vacuum chucks on the side of the moving rack opposite from the wet pulp transfer mold without repositioning the transfer device.  Therefore, existing robot for pulp molding production are capable of executing only one action each time, it is not possible to simultaneously complete wet pulp transfer and obtaining and releasing of a product. 
As noted hereinbefore, claims 2-12 are dependent directly/indirectly on claim 1 and therefore, they are allowed as well. 
   



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M ESLAMI/Examiner, Art Unit 1748     

/Eric Hug/Primary Examiner, Art Unit 1748